Appellant was convicted in the Criminal District Court of Bowie County of the offense of keeping a house of prostitution, and her punishment fixed at a fine of $200 and twenty days in the county jail.
The State moves to dismiss the appeal for two reasons, one because of a defective caption, and the other because of a defective recognizance. The ground upon which the State bases its contention that the recognizance herein is defective is that in reciting the court before which the appellant should make her appearance from day to day and term to term, the recognizance uses the language "this court." It is contended that the recognizance should name the court before which appellant was bound to appear. This was the rule prior to the adoption of Articles 903 and 919, Vernon's C.C.P. In each of said named articles, however, the Legislature has seen fit to lay down the exact form for a recognizance upon appeal in felony and misdemeanor cases respectively. An examination of the form of recognizance required by Article 919 in cases of misdemeanor, reveals the fact that it is in the exact language of the recognizance appearing in the record in the instant case. An examination of the authorities cited by the State in its motion discloses that they are cases in which the punishment affixed by the judgment, is not named in the recognizance. We would not feel ourselves justified in adding to the requirements of a recognizance which is expressly made sufficient by legislative enactment.
The other ground of the State's motion to dismiss appears to be well taken. We are not informed by the caption of the transcript herein as to the length of the trial term of the court below, nor of the ending of said term, and hence it is impossible to decide whether the statement of facts and bills of exception appearing in the record, are filed within the time required by law. Because of the lack of definiteness of said caption same is insufficient, and motion of the State as based on this ground will be granted and the appeal will be dismissed.
Dismissed.
                 ON MOTION TO RE-INSTATE APPEAL.                         April 5, 1922.